Exhibit 10.21

 

Univar Inc. Human Resources Policies and Procedures Management Incentive
Plan–Exempt Effective Date    Supersedes    Page 1 Jan 2015    2014 MIP   
1 of 7

 

A. Policy.

The Management Incentive Plan (MIP or Plan) is designed to motivate key
employees to achieve specific objectives that will help the Company grow, be
profitable, and effectively manage and use its capital. The MIP focuses
attention on key objectives, encourages planning and teamwork to achieve them,
and enables participants to see a direct link between their contribution to the
Company’s success and their compensation.

 

B. Effective Date.

The Plan was approved by the Univar Inc. Compensation Committee substantially in
the form set forth herein on February 28, 2015, and, as amended, is effective
January 1, 2015, or such later date as may be required to comply with the
requirements of IRC Section 162(m) when it is approved by the Company’s
shareholders. The Plan will remain in effect until such time as the Compensation
Committee may elect to suspend, amend, or terminate it. Provided that, if
subject to shareholder approval, the Plan shall not extend for a period beyond
that approved by the shareholders or as required by law.

 

C. Eligibility.

1. Participants. Designated executives, managers and other key employees who
work for the Company or one of its subsidiaries for more than one consecutive
month during a Plan Year are eligible to participate in the MIP.

2. Participant Categories. Eligible Participants must be in one of the following
categories:

 

  a. Exempt Participants. Participants who work in positions considered exempt
from overtime pay under the wage-hour laws, but who are not in an eligible
sales, supervisory, management or executive position.

 

  b. Sales Participants. Participants who work in eligible sales positions not
covered under the Sales Incentive Plan (Policy #460) or specific business unit
incentive plan.



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 2 of 7

 

  c. Supervisory Participants. Participants who work in positions considered
exempt from overtime pay under the wage-hour laws, and who are in an eligible
supervisory position.

 

  d. Management Participants. Participants who work in positions considered
exempt from overtime pay under the wage-hour laws, and who are in an eligible
management position.

 

  e. Executive Participants. Participants who work in positions considered
exempt from overtime pay under the wage-hour laws, and who are in an eligible
executive position.

3. Participant Rights. The Plan is not intended to confer contractual rights on
any Participant. The payment of an MIP Award to a Participant with respect to
any Plan Year does not guarantee the Participant future employment by the
Company or its subsidiaries, nor future participation in the Plan. Employee’s
rights under the Plan are not assignable.

4. Plan Changes. The Compensation Committee reserves the right to change,
modify, amend, suspend, or discontinue the MIP at any time without prior notice
in its sole discretion.

 

D. Definitions.

1. Plan Year. The Company’s fiscal year, from January 1 to December 31.

2. Internal Revenue Code (IRC or the Code). The U.S. Internal Revenue Code of
1986, as amended, or any successor thereto, and the U.S. Department of Treasury
regulations and other interpretative guidance issued under it, including without
limitation any such regulations or guidance that may be issued after the Plan’s
Effective Date.

3. Covered Employee. As defined by IRC Section 162(m).

4. Salary. Base salary as of December 31 of the Plan Year. Company contributions
to VIP or other fringe benefits, earned and paid during the Plan Year, are not
included. Where applicable, in certain countries Salary includes 13th, 14th, and
15th month salary and other payments considered by custom as fixed earnings for
the purpose of calculating awards. This includes any direct salary paid by the
Company, but does not include vacation bonuses, pay in lieu of vacations,
assignment allowances, or any other regular, variable or incentive compensation
paid by the Company or its subsidiaries.



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 3 of 7

 

E. Plan Administration.

1. Compensation Committee. The Plan is administered by the Compensation
Committee of the Company’s Board of Directors, which has sole discretionary
authority to interpret the Plan, and the Compensation Committee’s determinations
will be final. The Compensation Committee may delegate its authority to members
of the Company’s management team. (In the event of such delegation, the
references in this document to Compensation Committee shall mean the delegated
members of management). Notwithstanding the foregoing, if the Company is subject
to IRC Section 162(m), to the extent the Compensation Committee is not comprised
solely of members who are “outside directors” within the meaning of IRC
Section 162(m), the Plan will be administered by a subcommittee of the
Compensation Committee comprised of outside directors within the meaning of IRC
Section 162(m). In the latter event, references in the Plan to the Compensation
Committee will be deemed to refer to such subcommittee of the Compensation
Committee.

2. Compensation Committee Discretion. All MIP Awards are subject to the
Compensation Committee’s discretion. Subject to restrictions imposed by IRC
Section 162(m), if such provision is applicable, the Compensation Committee has
full authority to:

 

  a. Vary, withhold, grant, or reinstate MIP Awards;

 

  b. Vary or eliminate performance goals, targets, and metrics; and

 

  c. Determine, calculate, and vary performance assessments.

The Compensation Committee may decide how any performance goals, targets or
metrics shall be adjusted to the extent necessary to prevent dilution or
enlargement of any MIP Award as a result of extraordinary events or
circumstances, as determined by the Compensation Committee, or to exclude the
effects of extraordinary, unusual, or non-recurring items; changes in applicable
laws, regulations, or accounting principles; currency fluctuations; discontinued
operations; non-cash items, such as amortization, depreciation, or reserves;
asset impairment; or any recapitalization, restructuring, reorganization,
merger, acquisition, divestiture, consolidation, spin-off, split-up,
combination, liquidation, dissolution, sale of assets, or other similar
corporate transaction. Provided, however, that no such adjustment will be made
to the MIP Award of a Covered Employee if the effect of such adjustment would
cause the award to fail to qualify as “performance based compensation” within
the meaning of IRC Section 162(m), if such provision is applicable. The Plan
will be subject to any policy implemented by the Company as related to the
forfeiture of incentive compensation or benefits.

3. Compliance with IRC Section 409A. Without limiting the generality of the
foregoing Sections E.1 and E.2, and notwithstanding anything in the Plan to the
contrary, the Plan and MIP Awards paid under it will be interpreted in
accordance with the requirements of IRC Section 409A, and payments under the
Plan are anticipated to be made within the time frames anticipated by IRC
Section 409A. In addition, if the Compensation



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 4 of 7

 

Committee determines that any amounts payable under the Plan will be taxable to
a Participant under IRC Section 409A, then prior to payment to such Participant
of such amount, the Compensation Committee may:

 

  a. Adopt such amendments to the Plan and MIP Awards and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Compensation Committee determines are necessary or appropriate to preserve
the intended tax treatment of the benefits provided by the Plan and MIP Awards
hereunder; and/or

 

  b. Take such other actions as the Compensation Committee determines are
necessary or appropriate to comply with the requirements of IRC Section 409A.

4. Delegation of Authority. The Compensation Committee may, in its sole
discretion, delegate to the Company’s Chief Executive Officer the authority
(subject to the terms and conditions the Compensation Committee shall determine)
to grant and administer MIP Awards to Participants who are not Covered
Employees.

5. Target-Setting Process. The Compensation Committee will assign to each
executive employee Participant an MIP Award basis related to the individual’s
responsibilities. Members of management will assign to other employee
Participants and MIP Award basis related to the individual’s responsibilities.
Individual MIP Awards will depend on the attainment of any of the following
performance criteria, either alone or in any combination, which may be expressed
with respect to the Company or one or more operating units or groups, as the
Compensation Committee may determine: cash flow; cash flow from operations;
total earnings; earnings per share, diluted or basic; earnings per share from
continuing operations, diluted or basic; earnings before interest and taxes;
earnings before interest, taxes, depreciation, and amortization; earnings from
operations; net asset turnover; inventory turnover; capital expenditures; net
earnings; operating earnings; gross or operating margin; debt; working capital;
return on equity; return on net assets; return on total assets; return on
capital; return on investment; return on sales; net or gross sales; market
share; economic value added; cost of capital; change in assets; expense
reduction levels; debt reduction; productivity; delivery performance; safety
record; stock price; and total stockholder return.

Performance goals may be determined on an absolute basis or relative to internal
goals or relative to levels attained in prior Plan Years or related to other
companies or indices or as ratios expressing relationships between two or more
performance goals.

6. MIP Award Percentages. No later than 90 days after the beginning of a Plan
Year, the Compensation Committee or the members of management will assign to
each Participant a target MIP Award as a percentage of their Salary.



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 5 of 7

 

7. MIP Award Calculation. A Participant’s actual MIP Award may range from 0% to
200% of their target MIP Award, depending on the degree to which specified
performance goals are achieved. MIP Awards earned between target points are
based on interpolation of the data. Notwithstanding any provision of the Plan or
any agreement to the contrary, in no event may a Participant’s MIP Award for any
Plan Year exceed US$2.5 million. Total awards calculated under the Plan will be
reviewed by the Compensation Committee, and the Compensation Committee has the
discretion to vary the Plan, including an increase or reduction in the amount of
a Participant’s available MIP Award (including a reduction to zero), based on
any subjective or objective factors it determines to be appropriate in its sole
discretion. Provided, however, in the case of a Covered Employee the
Compensation Committee may reduce (including a reduction to zero), but may not
increase the amount of an available MIP Award or waive the achievement of the
applicable performance goals. This Plan shall be subject to any clawback or
similar policy adopted at any time by the Company. Participants who violate any
Company policy, any agreement with the Company or any law, as determined in the
discretion of the Compensation Committee, shall forfeit their rights to any MIP
Award.

8. Performance Standard. If a Participant is on a written progressive discipline
plan at any time during a Plan Year, the Compensation Committee may reduce a
portion of the Participant’s MIP Award for that Plan Year.

9. Errors. If an error is made in calculating the amount of a MIP Award, as
determined in the Compensation Committee’s sole discretion, the Compensation
Committee reserves the right to correct the award and to request the repayment
of any such award that was paid and/or to offset the amount of any such award
from any severance pay which the Company may choose to pay.

10. Partial Year Participation. Subject to IRC Section 162(m), if such provision
is applicable, if a Participant was eligible for the MIP for only a portion of a
Plan Year, or worked during a Plan Year in different positions, grades,
geographic groups, locations, business units, incentive plans, related
companies, etc., each period of work while in an MIP-eligible position will be
pro-rated based on the number of calendar days the Participant worked in each
position, with the payout multiple and corresponding MIP Award calculated
separately for each period.

11. Participation in MIP and Sales Incentive Plan. SIP payments are subject to
adjustment for employees who participate in both the MIP and Sales Incentive
Plan (460) during any quarter of a Plan Year. For such quarters, the SIP bonus
will be adjusted to reflect the portion of the quarter they worked in an
MIP-eligible position.

12. Periods of Disability or Unpaid Leave. Participants who suffer periods of
illness or disability, or take unpaid leave, during all or a portion of a Plan
Year will have their MIP Award, if any, for that Plan Year reduced under the
following terms:



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 6 of 7

 

  a. Sick Leave. No effect on MIP Award.

 

  b. Short-Term Disability. Participants on short-term disability will not
receive a MIP Award for the days they were on short-term disability.

 

  c. Long-Term Disability. Participants on long-term disability will not receive
a MIP Award for the days they were on long-term disability.

 

  d. Workers’ Compensation. Participants on workers’ compensation will have
their MIP Award reduced by the percentage their pay is reduced, if any, for the
days they were on workers’ compensation.

 

  e. Unpaid Leave. Participants who take unpaid leave of any type, including
unpaid leave under the Family and Medical Leave Act or any state law equivalent,
will not receive a MIP Award for the days they were on such leave. This does not
apply to vacation days used by Participants for part of any such leave.

 

  f. Military Leave. Periods of active duty will have no effect on a
Participant’s MIP Award.

13. Timing and Form of Payment. In the United States, MIP Awards will be paid by
March 15th of the year following the Plan Year. In other countries, MIP Awards
will be paid based on local tax and compensation practices. All MIP Awards will
be paid in cash directly to Participants, subject to applicable taxes and other
deductions.

14. Termination of Employment During or After Plan Year.

 

  a. During Plan Year.

 

  (1) Death or Retirement. Participants whose employment terminates during a
Plan Year due to death or retirement are eligible for a pro-rata MIP Award for
the number of days worked in an MIP-eligible position during the Plan Year. For
purposes of this Plan, retirement shall mean a voluntary termination of
employment by an individual who is at least 60 years of age and had five years
of service with the Company.

 

  (2) Resignation. Participants who resign their employment with the Company
during a Plan Year are not eligible for a MIP Award for that Plan Year.
Participants who resign their employment during a Plan Year, but who wish their
resignation to be effective at the end of that Plan Year, may have their
resignations accepted by the Company before the end of the Plan Year, and so be
ineligible for an MIP Award.



--------------------------------------------------------------------------------

Univar Inc.

Management Incentive Plan–Exempt (2014)

Page 7 of 7

 

  (3) Reduction in Force. Subject to the other provisions herein, Participants
whose employment terminates during the Plan Year due to a reduction in force are
not eligible for a MIP Award for that Plan Year.

 

  (4) Discharge. Participants who are discharged for any reason during the Plan
Year are not eligible for an MIP Award for that Plan Year.

 

  b. After Plan Year, But Before Payout. A Participant whose employment
terminates for any reason other than discharge after the end of a Plan Year, but
before an MIP Award has been paid for that year, is not eligible for an award
for that completed Plan Year.

15. Participants Rehired During Plan Year. Participants who terminate their
employment during a Plan Year, and who are then rehired during the same Plan
Year, may be given credit for their previous service during the Plan Year based
on the following rules:

 

Reason for

Termination

  

Credit Given for Previous

Service during Plan Year

Discharge

   No

Resignation

   Yes

Retirement

   Yes

Reduction in Force

   Yes

Participants who terminate their employment during one Plan Year, and who are
then rehired during another Plan Year, will not be given credit for their
service during the first Plan Year. Each Plan Year will be treated separately.

16. Unfunded Plan. The Company is not required to purchase assets, place assets
in a trust or other entity to which contributions are made, or to otherwise
segregate assets for the purpose of satisfying any obligations under the Plan.
Participants have no rights under the Plan other than as unsecured general
creditors of the Company.

17. Limit of Liability. Neither the Company nor any other person participating
in the interpretation, administration or application of the Plan will have any
liability to any Participant or other party for any action taken or not taken in
good faith under the Plan.